Citation Nr: 0944779	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-18 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran served during World War II.  His service records 
reflect that he was longshoreman.  He contends that his 
stressor consists of his duties guarding German soldiers.  
However, the Veteran has not been specific as to a particular 
event which was stressful to him involving his claimed 
service duties.  He should be afforded the opportunity to 
provide this information.  

If he provides specific information as to a stressor, an 
attempt to verify the veteran's claimed stressors through the 
appropriate channels, to include the U.S. Armed Services 
Center for Research of Unit Records (CRUR) (Note: CURR is now 
called the U. S. Army and Joint Services Records Research 
Center (JSRRC), should be made.  JSRRC should be provided 
with all pertinent information, to include copies of 
personnel records, units of assignment, and stressor 
statement.  If the stated stressor(s) cannot be verified, 
that should be stated.

The Veteran's recent post-service VA medical records document 
diagnoses of anxiety, not otherwise specified, rule out PTSD.  
The Veteran has since maintained that he has a diagnosis of 
PTSD and he wants a VA examination.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  The record 
before VA need only (1) contain competent evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include varicose veins, tinnitus, and flat 
feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  However, a claimant generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 
1 (2009).

In this case, the Board finds that the Veteran should be 
afforded a VA examination and the examiner should furnish the 
medical assessment as to whether the Veteran has PTSD which 
is etiologically related to service.  In addition, the 
examiner should also provide an opinion regarding whether his 
diagnosed anxiety disorder, not otherwise specified, is 
related to service.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided 
another opportunity to provide specific 
information regarding inservice 
stressors, including, but not limited to, 
any stressors involved with claimed guard 
duty of German prisoners.  An attempt 
should be made to verify the Veteran's 
claimed stressors through the appropriate 
channels, to include JSRRC.  JSRRC should 
be provided with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statement.  JSRRC should 
specifically be requested to verify any 
claimed stressor(s).  If any claimed 
stressor(s) cannot be verified, that 
should be stated.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment for a 
psychiatric disorder at the New Orleans 
Medical Center.  

3.  Thereafter, schedule the Veteran for 
a VA psychiatric examination for the 
purpose of determining the etiology of 
any psychiatric disability diagnosed.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests and 
studies are to be conducted.

The examiner should give a medical 
opinion, with full rationale, as to 
whether the Veteran currently has PTSD 
under DSM IV.  The examiner should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD, if diagnosed.  

Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, including an anxiety 
disorder, not otherwise specified, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current psychiatric 
disability had its clinical onset during 
service or is related to any in-service 
disease, event, or injury; or if a 
psychosis (if diagnosed) was manifest in 
the initial post-service year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

